


EXHIBIT 10.4.4
SECOND AMENDMENT TO ACQUISITION AGREEMENT


This Second Amendment to Acquisition Agreement is made and entered into as of
December 30, 2011, by and among Mission West Properties, Inc., a Maryland
corporation (the “Company”), Mission West Properties, L.P., a Delaware limited
partnership (“MWP”), Mission West Properties, L.P. I, a Delaware limited
partnership (“MWP I”), Mission West Properties, L.P. II, a Delaware limited
partnership (“MWP II”), Mission West Properties, L.P. III, a Delaware limited
partnership (“MWP III”), Mission West Properties, L.P. IV, a Delaware limited
partnership (“MWP IV”), Mission West Properties, L.P. V, a Delaware limited
partnership (“MWP V”), and [each of the limited partners of the respective
partnerships (the “Partners”).]


RECITALS
 
WHEREAS, the parties hereto (other than MWP IV and MWP V) entered into an
Acquisition Agreement dated May 14, 1998 (the “Acquisition Agreement”) pursuant
to which the parties thereto may amend the Acquisition Agreement by a writing
executed by the party or parties against whom enforcement is sought in
accordance with Section 14.4 thereof.
 
WHEREAS, the parties amended the Acquisition Agreement pursuant to an Amendment
to Acquisition Agreement dated as of July 1, 1998 and pursuant to the terms of a
Supplemental Agreement among the Company, Carl E. Berg and Clyde J. Berg dated
as of June 1999 (collectively with the original agreement the “Acquisition
Agreement”).
 
WHEREAS, pursuant to a Partnership Division Agreement dated as of December 21,
2011, MWP I formed MWP IV, contributed certain of its properties to MWP IV and
distributed units of Partnership Interests to each of the partners therein in
proportion to their respective Partnership Interests in MWP I followed by the
redemption and cancellation of the number of units of Partnership Interest of
MWP I equal to the number of units of Partnership Interest in MWP IV
distributed, which amount has been calculated by determining the same proportion
to the total number of outstanding units of Partnership Interest of MWP I that
the fair market value net of debt of the contributed properties bears to the
total fair market value net of debt of all of the properties owned by the MWP I,
determined as of the date of the distribution.
 
WHEREAS, pursuant to a Partnership Division Agreement dated as of December 21,
2011, MWP I formed MWP V, contributed certain of its properties to MWP V and
distributed units of Partnership Interests to each of the partners therein in
proportion to their respective Partnership Interests in MWP II followed by the
redemption and cancellation of the number of units of Partnership Interest of
MWP II equal to the number and percentages of units of Partnership Interest in
MWP V distributed, which amount has been calculated by determining the same
proportion to the total number of outstanding units of Partnership Interest of
MWP II that the fair market value net of debt of the contributed properties
bears to the total fair market value net of debt of all of the properties owned
by MWP II, determined as of the date of the distribution.
 
WHEREAS, the parties now desire to amend the terms of the Acquisition Agreement
to provide for the changes set forth below.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenant set
forth herein, the parties hereto agree as follows:
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
1. ADDITION OF NEW PARTIES.  The undersigned Limited Partners approve this
Amendment to add MWP IV and MWP V as parties to the Acquisition Agreement, which
additions shall be effective from the date hereof with respect to all of the
Limited Partners and L.P. Units of such limited partnerships outstanding from
time to time in accordance with the terms of the Acquisition Agreement and the
Partnership Agreements of each of MWP IV and MWP V.
 
2.           EFFECT OF AMENDMENT.  Pursuant to this Amendment all of the terms
of the Acquisition Agreement shall be applicable to MWP IV, MWP V and their
respective Limited Partners and L.P. Units other than the provisions of Sections
4-8.10 and 11, which no longer apply, and all of them agree to be bound by such
remaining terms of the Acquisition Agreement.
 
3.           INCORPORATION BY REFERENCE.  The provisions of Section 13 and 14 of
the Acquisition Agreement are incorporated by reference in this Amendment.
 
4.           SURVIVAL.  Except as otherwise expressly provided herein, the
Acquisition Agreement will continue in full force and effect, in accordance with
its terms.
 
5.           MISCELLANEOUS.  This Amendment and waivers and consents hereunder
shall be governed by the internal laws of California, without regard to the
conflicts of law principles thereof.  This Amendment constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter contained herein, and supersedes all prior written and oral agreements,
representations and commitments, if any, among the parties with respect to such
subject matter, provided that each party hereto hereby agrees to take such other
actions and execute such additional documents as may be necessary to effectuate
the terms of this Amendment. This Amendment may be executed in counterparts and
delivered by electronic facsimile transmission, and each signed counterpart
transmitted by electronic facsimile shall be considered an original, but all of
which together shall constitute the same instrument. Any provision of this
Amendment may be waived or modified only in accordance with Section 14.4 of the
Acquisition Agreement.
 
[Remainder of the page intentionally left blank]
 


 

 
-2-

--------------------------------------------------------------------------------

 

SIGNATURE PAGES OF AMENDMENT TO ACQUISITION AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have hereunto executed this Amendment as
of the first date written above, and a party’s signature hereon in any capacity
shall constitute such party’s execution of this Amendment in all capacities
which the party holds for purposes of this Amendment.
 
Mission West Properties, Inc., a Maryland corporation
 
By: /s/ Raymond V.
Marino                                                                
Its:  President & COO        
                                                        
 
Mission West Properties, L.P., a Delaware limited partnership


By:  Mission West Properties, Inc.
Its:  General Partner
 
By: /s/ Raymond V.
Marino                                                        
           Its:  President & COO 
 
 
Mission West Properties, L.P. I, a Delaware limited partnership
 
By:     Mission West Properties, Inc.
Its:  General Partner
 
By: /s/ Raymond V.
Marino                                                        
           Its:  President & COO 
 
 
Mission West Properties, L.P. II, a Delaware limited partnership

 
By:     Mission West Properties, Inc.
Its:  General Partner
 
By: /s/ Raymond V.
Marino                                                         
Its:  President & COO     
                                                    
 
 

--------------------------------------------------------------------------------

 
 
 
Mission West Properties, L.P. III, a Delaware Limited Partnership
 
By:     Mission West Properties, Inc.
Its:  General Partner
 
By: /s/ Raymond V.
Marino                                                         
Its:  President & COO                                                         
 
 
Mission West Properties, L.P. IV, a Delaware Limited Partnership
 
By:     Mission West Properties, Inc.
Its:  General Partner
 
By: /s/ Raymond V.
Marino                                                         
Its:  President & COO                                                         
 
 
Mission West Properties, L.P. V, a Delaware Limited Partnership

 
By:     Mission West Properties, Inc.
Its:  General Partner
 
By: /s/ Raymond V.
Marino                                                         
Its:  President & COO                                                         
 
 
1981 Kara Ann Berg Trust
 
By: /s/ Clyde J.
Berg                                                               
      Clyde J. Berg, Trustee
 


 
 
 

--------------------------------------------------------------------------------

 


 
Berg & Berg Enterprises Inc., a California corporation

 
By: /s/ Carl E.
Berg                                                                
      Carl E. Berg
      Its:  President
 
 
Berg Living Trust UTA dated May 1, 1981
 
By: /s/ Carl E.
Berg                                                                
      Carl E. Berg
      Its:  Trustee
 
By: s/ Mary Ann
Berg                                                                
       Mary Ann Berg
       Its:  Trustee
 
 
Clyde J. Berg, Trustee, 1995 Clyde J. Berg Revocable Trust, dated April 4, 1995

 
By: /s/ Clyde J.
Berg                                                                
       Clyde J. Berg
                                                                                                       Its:  Trustee
 
By: /s/ Kara A.
Berg                                                                
      Kara A. Berg

By: /s/ Carl E.
Berg                                                                
       Carl E. Berg
 
By: /s/ Mary Ann
Berg                                                                
       Mary Ann Berg

 
By: /s/ Clyde J.
Berg                                                                
       Clyde J. Berg
 
